NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE CHICCO USA, INC.,
Petiti0ner.
Misce11aneous Docket No. 977 _
On Petition for Writ of Mandarnus to the United States
District C0urt for the Eastern District of Pennsy1vania in
case no. 10-CV-74O, Judge Lawrence F. Stenge1.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Chicco USA, Inc. (Chicc0) submits a petition for a writ
of mandamus to direct the United States District C0urt
for the Eastern District of Pennsy1vania to vacate its
order granting Sunshine Kids JuVeni1e Pr0ductS, LLC’s
(Sunshine) motion to stay proceedings pending reexami-
nation and to direct the court to reopen the proceedings
Up0n consideration thereof,
IT ls ORDERED THAT:
Sunshine is directed to respond to the petition no
later than March 3l, 2011.

IN RE CHlCCO USA
FoR THE CoURT
2
 l §  /s)' Jan H0rba1y
Date J an Horbaly
cc: Anthony S. Vo1pe, Esq.
Karla Rache11e Go1dman, Esq.
C1erk
C1erk, United States District Court For The Eastern
District of Pennsylvania.
s2O
U.3. 00
THE
1112
551
fdca-
era
Q'uu
EALS FM
RCU1T
MAR 1- 6 -2011
.|AllDHA.LY
G|.M